Citation Nr: 0806392	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966 
and from September 1968 to June 1973.  He served two tours in 
Vietnam.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence, overall, demonstrates that 
the veteran has PTSD, due to stressors during combat in 
Vietnam.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 &. Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied with regard to the 
veteran's claim for service connection for PTSD in the 
present case, the Board concludes that the new law does not 
preclude the Board from adjudicating this issue.  This is so 
because the Board is taking action favorable to the veteran 
with regard to this claim, and a decision at this point poses 
no risk of prejudice to him.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).  

If the claimed stressor is related to combat, and the 
evidence establishes that the veteran engaged in combat with 
the enemy, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

In correspondence to VA, and during an October 2007 hearing 
before the undersigned Acting Veterans Law Judge, the veteran 
testified that he had been exposed to mortar fire three or 
four times at various fire bases while doing artillery 
support.  At fire base Shula, he once manned a .50 caliber 
gun and shot a Vietnamese through the chest, which made the 
veteran vomit.  Afterward, he dragged North Vietnamese dead 
for burial but was unable to assist putting American corpses 
in body bags due to his crying and vomiting.  In addition, he 
once witnessed a Phantom F-4 crash into a K.C. fuel-tanker 
while trying to land.  

At a May 2004 VA evaluation (which was the result of a 90-
minute diagnostic interview in combination with a 60-minute 
individual psychotherapy session), the veteran reported that, 
during a mortar attack at one artillery base into which he 
had been helicoptered to do a repair, he manned a .50 caliber 
gun and shot a Vietnamese through the chest.  He stated that 
he had received a Bronze Star for taking part in the convoy 
that made its way to a Special Forces camp and fire base at 
Ben Het that was under siege.  The last time he was at Ben 
Het was by helicopter, and every building had been leveled by 
mortar and rockets.  

The examiner diagnosed, on Axis I, PTSD from two tours of 
combat in Vietnam.  In an addendum, the examiner specifically 
stated that the veteran's symptoms had been going on since 
his two tours of duty in Vietnam.

As a result of the veteran's second period of service, he was 
awarded a Bronze Star Medal.  Documentation of this award 
indicates that the medal was given for the veteran's 
"meritorious achievement in ground operations against 
hostile forces from September 1970 August 1971."  
Specifically, the veteran's "rapid assessment and solution 
of numerous problems inherent in a combat environment greatly 
enhanced the allied effectiveness against a determined and 
aggressive enemy."  

Additional service personnel records list the following 
campaigns:  Tet 69 Counteroffensive and Vietnam 
Counteroffensive Phase VII.  Furthermore, the veteran has 
submitted a newspaper article dated in June 1969 reporting 
the siege of Ben Het.  The Board observes that although this 
was prior to the period of service for which the veteran 
received his Bronze Star, it was during the veteran's first 
tour in Vietnam as set forth in his service personnel 
records.  

Overall, the foregoing evidence supports the veteran's 
contentions that he participated in combat in Vietnam.  The 
evidence also shows that he has a diagnosis of PTSD, which 
has been linked by competent evidence to his two combat tours 
in Vietnam.  Specifically, VA psychologists who interviewed 
the veteran and reviewed his medical records and/or claims 
folder in March 2004 and August 2004 both concluded that the 
veteran's PTSD is "combat-related."  As such, the evidence 
supports a grant of service connection for PTSD.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


